


Exhibit 10.3
EMPLOYMENT AGREEMENT


            THIS AGREEMENT, between Mr. Robert J. Adams, Jr. (the “Employee”)
and American Woodmark Corporation, a Virginia corporation (the “Company”), is
effective as of September 7, 2015 (the “Effective Date”).
WHEREAS, the Company and the Employee each desire to enter into this Agreement,
and have the power to do so.
            NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties agree as follows:
1.   Employment.   The Company hereby employs the Employee and the Employee
hereby accepts employment upon and agrees to the terms and conditions set forth
herein.
2.   Term.   The term of employment under this Agreement (the “Term”) shall
commence upon execution of this Agreement by both parties and end on December
31, 2015; provided, however, that beginning on January 1, 2016 and each January
1 thereafter, the Term of this Agreement shall automatically be extended for one
additional calendar year unless, on or before November 1 of the preceding year,
either party gives notice that employment under this Agreement will not be so
extended; and further provided that if a Change of Control (as defined below)
occurs during the original or extended term of this Agreement, this Agreement
shall continue in effect for a period of 12 months beyond the month in which the
Change of Control occurred.
Notwithstanding the foregoing, as provided in Section 7(c), this Agreement shall
terminate immediately upon the Employee’s death, disability or retirement, or if
the Employee voluntarily terminates his employment under circumstances to which
Section 7(d) does not apply.
3.   Compensation.
a.   Salary.    During the Employee’s employment hereunder, the Company shall
pay the Employee for all services rendered by the Employee a base salary at an
annual rate of at least $254,101, with upward annual adjustments as the Company
shall deem appropriate from time to time and as approved according to the
general practices of and under the authority levels required by the Company.
Such salary shall be payable to the Employee in accordance with the Company’s
usual paying practices for salaried employees.
b.   Annual Cash Bonus.   In addition to base salary, the Employee shall be
entitled to participate in the Company’s annual incentive program with a bonus
opportunity of between 0% and 100% of the Employee’s base salary. The actual
amount of such bonus for any fiscal year shall be related to the achievement of
certain performance objectives to be set at the beginning of each fiscal year by
the Compensation Committee of the Board (the “Committee”). Nothing in this
Agreement, however, shall be construed as a guarantee of an annual payment of
the annual cash bonus. The annual bonus, if any, shall be paid to the Employee
in a single lump sum as soon as reasonably practicable following the end of the
fiscal year to which it relates, but in no event later than 90 days after the
end of such fiscal year.
c.   Other Executive Compensation Benefits.   The Employee shall also be
eligible for any other executive compensation policies, benefits, plans, or
programs as are afforded generally by the Company from time to time to its
senior personnel, including but not limited to grants of stock options and other
equity awards and participation in the American Woodmark Corporation Pension
Restoration Plan. Nothing in this Agreement, however, shall be construed as a
guarantee that the Board or the Committee will approve any level of such
benefits that are at the sole discretion of the Board or the Committee.
d.   Other Salaried Benefits.   The Employee shall also be eligible for any
employee benefit plans, policies, or programs as are generally available from
time to time to other salaried employees of the Company.
4.   Duties.   The Employee shall continue to perform his duties as Senior Vice
President, Value Stream Operations, and shall faithfully and to the best of his
ability perform such duties and responsibilities as may be reasonably assigned
by the Company’s Chief Executive Officer.
5.   Extent of Services.   During the Employee’s employment hereunder, the
Company expects and the Employee agrees that the Employee shall devote
sufficient time, attention and energy to the business of the Company so as to
adequately fulfill his assigned duties and responsibilities. Furthermore, the
Company and the Employee agree that the business of the Company shall take
reasonable priority over any other active business engaged in by the Employee.
6.   Restrictive Covenants.






--------------------------------------------------------------------------------








a.   Non-competition Restriction.   Except with the prior written consent of the
Company, the Employee shall not, either during his employment hereunder or for
the period of time after termination of his employment hereunder during which
the Employee accepts severance payments pursuant to Section 7(b) (if
applicable), directly or indirectly manage, operate, control, be employed by,
participate in, consult with, render services to, or be connected in any manner
with the management, operation, ownership or control of any business or venture
in competition in the United States with the business of the Company. For
purposes of this Section 6(a), a business or venture shall be deemed to be in
competition with the business of the Company if that business or venture or any
of its affiliates manufactures, distributes, or otherwise engages in the design,
sale, or transportation of cabinets for residential use, including but not
limited to such cabinet products intended for the primary use in the kitchen or
bathroom. Nothing in this Section 6(a) however, shall prohibit the Employee from
owning securities of the Company or from owning as an inactive investor up to 5%
of the outstanding voting securities of any issuer which is listed on the New
York Stock Exchange, American Stock Exchange or the NASDAQ Stock Market or any
of their respective successors. If the Employee directly or indirectly manages,
operates, controls, is employed by, participates in, consults with, renders
services to, or is connected in any manner with the management, operation,
ownership or control of any business or venture which is in competition in the
United States with the business of the Company, then the Company shall be
entitled to immediately terminate any and all severance payments being made
pursuant to Section 7(b), if any, and other benefits to which the Employee would
otherwise be entitled.
b.   Non-solicitation Agreement.   Except with the prior written consent of the
Company, the Employee shall not directly or indirectly seek to employ, entice
away or in any other manner persuade or attempt to persuade any person employed
by the Company or any of its subsidiaries to leave the employ of any of them.
Notwithstanding the foregoing, if any person employed by the Company or any of
its subsidiaries who is not an officer, vice president, regional sales manager
or operations manager of the Company or its subsidiaries actively seeks out the
Employee and initiates contact with the Employee for purposes of obtaining
employment with the Employee at the Employee’s then place of business, such
action shall not constitute a violation of this provision. The provisions of
this Section 6(b) shall remain in full force and effect for a period of 12
months after the end of the Term.
c.   Confidential Information.   The Employee further agrees to keep
confidential, and not to use for his personal benefit or for any other person’s
benefit, any and all proprietary information received by the Employee relating
to inventions, products, production methods, financial matters, sources of
supply, markets, marketing methods and customers of the Company in existence on
the date hereof or developed by or for the Company during the Term. This Section
6(c) shall remain in full force and effect after the Term without limit in point
of time, but shall cease to apply to information that legitimately comes into
the public domain.
d.   Specific Enforcement.   It is agreed and understood by the parties hereto
that, in view of the nature of the business of the Company, the restrictions in
subsections 6(a), (b) and (c) above are reasonable and necessary to protect the
legitimate interests of the Company, monetary damages alone are not an adequate
remedy for any breach of such provisions, and any violation thereof would result
in irreparable injuries to the Company. The Employee therefore acknowledges
that, in the event of his violation of any of such restrictions, the Company
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.
e.   Extension.   If Employee breaches Section 6(a) above, the duration of the
period identified shall be computed from the date he resumes compliance with the
covenant or from the date Employer is granted injunctive or other equitable
relief by a court of competent jurisdiction enforcing the covenant, whichever
shall first occur, reduced by the number of days Employee was not in breach of
the covenant after termination of employment, or any delay in filing suit,
whichever is greater.
7.   Termination of Employment and Severance Payments.
a.   Termination by the Company for Cause.   During the Term, the Company may
terminate the Employee’s employment under this Agreement at any time for Cause
(as hereinafter defined) upon written notice specifying the Cause and the date
of termination. Payments under this Agreement shall cease as of the date of
termination for Cause. For purposes of this Agreement, “Cause” means neglect of
duty which is not corrected after 90 days’ written notice thereof; misconduct,
malfeasance, fraud or dishonesty which materially and adversely affects the
Company or its reputation in the industry; or the conviction for, or the
entering of a plea of Nolo Contendere to, a felony or a crime involving moral
turpitude.
b.   Termination by the Company without Cause or Decision by the Company to Not
Extend the Term.   During the Term, the Company may terminate the Employee’s
employment under this Agreement at any time for any reason other than Cause upon
written notice specifying the date of termination. If on an effective date that
is during the Term, the Company terminates the Employee’s employment for reasons
other than Cause (which includes but is not limited to






--------------------------------------------------------------------------------








termination by the Company for what the Company believes to be Cause when it is
ultimately determined that the Employee was terminated without Cause), or the
Company notifies the Employee in accordance with Section 2 that it has decided
not to extend the Term of this Agreement, then the Company shall pay the
Employee severance payments equal in total to 1.00 times his base salary, paid
over a period of 12 months. For purposes of the preceding sentence, the
Employee’s base salary shall be equal to the greater of (i) the base salary in
effect on the date of termination or (ii) the Employee’s highest base salary
rate in effect during the Term of this Agreement. Subject to payment timing
requirements of subsection (f) below which may cause a delay in payments for the
Employee, severance payments shall be made in accordance with the Company’s
usual payroll practices for salaried employees beginning with the period
immediately following the Employee’s termination of employment. Notwithstanding
the foregoing, if the Company terminates the Employee’s employment for reasons
other than for Cause, or the Company notifies the Employee in accordance with
Section 2 that it has decided not to extend the Term of the Agreement and such
termination date or last day of the Term of the Agreement is within either (i)
three months before a Change in Control, or (ii) one year after a Change in
Control, then the Employee shall receive the severance benefit under Section
7(e) rather than and in lieu of any amounts payable under this Section 7(b). The
severance benefit payable pursuant to the preceding sentence shall be paid at
the time and form set forth in Section 7(e).
c.   Termination in Event of Death, Disability, Retirement or Voluntary
Resignation by the Employee.   If the Employee dies, becomes disabled, or
retires during the Term, or if the Employee voluntarily terminates his
employment during the Term under circumstances to which Section 7(d) does not
apply, his employment under this Agreement shall terminate immediately and
payment of his base salary hereunder shall cease as of the date of termination;
provided, however, that the Company shall remain liable for payment of any
compensation owing but not paid as of the date of termination for services
rendered before termination of employment. For purposes of this Agreement, the
Employee shall be deemed to be disabled if the Employee (i) is unable to engage
in any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, or (ii) is,
by reason of any medically determinable physical or mental impairment which can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than 3 months under an accident and health plan covering
employees of the Company.
d.   Termination on Change of Control.   By delivering 15 days’ written notice
to the Company, the Employee may terminate his employment for Good Reason under
this Agreement at any time within one year after a Change in Control.
For purposes of this Agreement, “Good Reason” means a change in circumstances
described in (i), (ii), (iii), (iv) or (v):
(i)
The Employee’s base salary is reduced,



(ii)
The Employee is not in good faith considered for a bonus as described in Section
3(b),



(iii)
The Employee is not in good faith considered for other executive compensation
benefits as described in Section 3(c),



(iv)
The Employee’s place of employment is relocated to a location further than 50
miles from Employee’s current place of employment, or



(v)
The Employee’s working conditions or management responsibilities are
substantially diminished (other than on account of the Employee’s disability, as
defined in Section 7(c);

provided, however, that if the Employee consents in writing to a change in
circumstance, “Good Reason” as defined above, will not include the change in
circumstance to which the Employee has consented.
For purposes of this Agreement, “Change of Control” means an event described in
(i), (ii), (iii), or (iv):
(i)        The acquisition by a Group of Beneficial Ownership of 30% or more of
the Stock or the Voting Power of the Company, but excluding for this purpose:
(A) any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or (C) the ownership of Stock by a Group that owns 30%
or more of the Stock or Voting Power of the Company on the date of this
Agreement; provided, however, that the acquisition of additional Stock by any
such Group other than management employees in an amount greater than 5% of the
then outstanding Stock shall not be excluded and shall constitute a Change of
Control.






--------------------------------------------------------------------------------








(ii)        Individuals who constitute the Board of Directors of the Company on
the date of this Agreement (the “Incumbent Board”) cease to constitute at least
a majority of the Board of Directors of the Company, provided that any
individual who becomes a director of the Company subsequent to the date of this
Agreement, whose election or nomination for election by the Company’s
shareholders was approved by vote of at least a majority of directors then
comprising the Incumbent Board shall be deemed a member of the Incumbent Board,
and provided further, that any individual who was initially elected as a
director of the Company as a result of an actual or threatened election contest,
as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934, as amended (the “Act”), or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall not be deemed a member of the incumbent Board;
(iii)        Approval by the shareholders of the Company of a reorganization,
merger or consolidation, in each case, in which the owners of 100% of the Stock
or Voting Power of the Company do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of the
outstanding shares of common stock or Voting Power of the corporation or other
entity resulting from such reorganization, merger or consolidation.
(iv)        A complete liquidation or dissolution of the Company or the sale or
other disposition of all or substantially all of the assets of the Company.
(v)        For purposes of this Agreement, “Group” means any individual , entity
or group within the meaning of Section 13(d)(3) or 14(d)(2) of the Act;
“Beneficial Ownership” has the meaning in Rule 13d-3 promulgated under the Act;
“Stock” means the then outstanding shares of common stock of the Company; and
“Voting Power” means the combined voting power of the outstanding voting
securities entitled to vote generally in the election of directors.
(vi)        Notwithstanding anything in this paragraph (d) to the contrary, a
“Change in Control” shall not have occurred under this Agreement unless the
event also meets the requirements of a “change in the ownership or effective
control of a corporation, or a change in the ownership of a substantial portion
of assets of a corporation” under Treasury Regulation 1.409A-3(i)(5).
                      e.   Severance Payments.   If the Employee terminates his
employment within one year after a Change of Control pursuant to Section 7(d),
or if the Company terminates the Employee’s employment for any reason other than
Cause (as defined in Section 7(a)) either within three months before or within
one year after a Change of Control, the Employee shall be entitled to a
severance payment under this Section 7(e) in an amount equal to two times the
sum of (i) the Employee’s annual base salary rate in effect at the termination
of employment or, if greater, the Employee’s largest annual base salary rate in
effect during the Term of this Agreement, plus (ii) an amount equal to the
greater of the average of the bonuses paid to the Employee for the three fiscal
years preceding the year in which employment is terminated or 60% of the maximum
eligible annual cash bonus for the year of termination. Subject to payment
timing requirements of subsection (f) below which may cause a delay in the
payments to the Employee, this severance payment shall be made to the Employee
in a single lump sum within 10 business days of the date of the Employee’s
termination of employment. Notwithstanding the preceding sentence, the Employee
may elect, in the Employee’s sole discretion, to waive the Employee’s right to
receive, and release the Company from payment of, any amounts otherwise payable
to Employee hereunder, in order to avoid application of the excise tax
provisions of Code Section 4999 (as well as any successor or similar sections
thereof), if the total net after-tax amount payable to Employee hereunder after
such waiver and release would exceed the total net after-tax amount payable to
Employee after application of said excise tax.
f.   Payment Timing.   The parties anticipate that the Employee will be a
“specified employee” as defined in Section 409A of the Code at a termination.
The determination of whether the Employee is a specified employee shall be
determined under the policy established by the Company. In the event that the
Employee is a specified employee at the termination and the termination is
described in clause (b), (c) or (e), any amount due or payable other than on
account of death or disability under paragraphs (b), (c) or (e) within the six
months after the termination shall be paid in a lump sum payment on the first
business day that is more than six months after the termination.
g.   Separation from service.   Notwithstanding anything in this Agreement to
the contrary, the Employee’s employment shall be deemed to have terminated if,
and only if, such termination constitutes a “separation form service” within the
meaning of Section 409A of the Code.
8.   Vacation.   During the Term, the Employee shall be entitled to a vacation
in each calendar year in accordance with the Company’s policy during which
vacation his compensation shall be paid in full.
9.   Insurance.   In accordance with Section 3(d), while he is employed by the
Company, the Employee and his eligible dependents as insureds shall be covered
under existing insurance policies on the same terms and conditions as offered to
all full-time salaried employees. In accordance with Company policy, coverage
under the Company’s insurance policies terminates on the date that employment
terminates. If the Company terminates the Employee’s employment during the Term
of this






--------------------------------------------------------------------------------








Agreement for any reason except Cause, or if the Employee terminates his
employment within two years following a Change of Control as contemplated by
Section 7(d), the Company shall reimburse the Employee for the required COBRA
premiums, to the extent the Company subsidizes the group medical plan premium
for active salaried employees, for a period not to exceed 12 months so long as
the Employee is not eligible for coverage under another group medical plan. If
the Employee becomes eligible for coverage under another group medical plan, the
Company shall cease reimbursement for COBRA premiums on the date the Employee
first becomes eligible for coverage under the other plan. The Company’s
reimbursement for COBRA premiums shall include a separate reimbursement amount
for the Employee’s tax liability on the COBRA premiums at the Employee’s
incremental tax rate (the “Gross-up Amount”). The Gross-up Amount shall be paid
by the Company to the Employee by March 15 of the calendar year following the
calendar year for which such COBRA premiums are applied. Notwithstanding the
foregoing, the Gross-up Amount due or payable within six months after
termination of employment shall be paid in a lump sum payment on the first
business day that is more than six months after the termination. Nothing in this
Section 9 shall be interpreted to prohibit the Company from changing or
terminating any benefit package or program at any time and from time to time so
long as the benefits hereunder, considered in the aggregate, are comparable at
any given time to the benefits provided to similarly situated employees of the
Company at that time.
10.   Notice.   All notices, requests, demands and other communications
hereunder shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:
a.
If to the Company:

Mr. Cary Dunston
Chief Executive Officer
American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601


b.
If to the Employee:

Mr. Robert J. Adams, Jr.
c/o American Woodmark Corporation
3102 Shawnee Drive
Winchester, VA 22601
        Any party may change the address to which notices are to be addressed by
giving the other party written notice in the manner herein set forth.
11.   Waiver of Breach.    Waiver by either party of a breach of any provision
of this Agreement by the other shall not operate as a waiver of any subsequent
breach by such other party.
12.   Entire Agreement.   This Agreement contains the entire agreement of the
parties in this matter and supersedes any other agreement, oral or written,
concerning the employment or compensation of the Employee by the Company. It may
be changed only by an agreement in writing signed by both parties hereto.
13.   409A Compliance.   The parties intend that this Agreement be administered
in compliance with Section 409A of the Code and the regulations thereunder.
14.   Governing Law.    This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.
15.   Benefit.   This Agreement shall inure to the benefit of, and shall be
binding upon, and shall be enforceable by and against the Company, its
successors and assigns, and the Employee, his heirs, beneficiaries and legal
representatives.
16.   Invalid Provisions.   It is not the intention of either party to this
Agreement to violate any public policy, or any statutory or common law. If any
sentence, paragraph, clause or combination of the same in this Agreement is in
violation of the law of any State where applicable, such sentence, paragraph,
clause or combination of the same shall be void in the jurisdictions where it is
unlawful, and the remainder of the Agreement shall be binding on the Parties.
However, the Parties agree, and it is their desire that a court should
substitute for each illegal, invalid or unenforceable covenant a reasonable and
judicially-enforceable limitation in its place, and that as so modified the
covenant shall be as fully enforceable as if set forth herein by the Parties
themselves in the modified form.






--------------------------------------------------------------------------------








[SIGNATURE PAGE FOLLOWS]


    






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the Effective Date.


 AMERICAN WOODMARK CORPORATION
By:
/s/S. Cary Dunston
 
Mr. Cary Dunston
 
Chief Executive Officer



EMPLOYEE
By:
/s/Robert J. Adams, Jr.
 
Mr. Robert J. Adams, Jr.
 
Senior Vice President, Value Stream Operations





    








